Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/336,255 filed on June 1, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information Disclosure Statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
No preliminary amendments were filed. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8, 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Njolstad et al, US 2015/0015482 A1 (Njolstad) in view of Ratias, US 2018/0234496 A1 (Ratias).
With respect to claim 1, Njolstad discloses a system [abstract] comprising: a vehicle comprising: a light emitting device configured to emit a light signal [par. 8 – ref. to IRED]; and a logic device [par. 59, FIG. 1, wireless transmitter 12] configured to transmit data associated with the light signal [par. 39]; and a wearable apparatus [par. 105, FIG. 18, wearable 3D shutter glasses 23] comprising a shutter device [par. 105, FIG. 18, wearable 3D shutter glasses 23] configured to synchronize with the light signal based on the data and process the light signal according to the synchronization [par. 105]. But Njolstad does not explicitly disclose that the wearable shutter glasses 23 is incorporated into a vehicle. However, Ratias discloses a system and method [par. 3] comprising a first device such a signal transmitter and a second device such as signal receiver to be used in an electric vehicle [par. 96] wherein a method of synchronization is used to synchronize the two devices [abstract, par. 96]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Njolstad with Ratias with the motivation to implement the system of Njolstad in a vehicle as disclosed by Ratias [abstract, par. 96].
With respect to claim 2, Njolstad, in view of Ratias, disclose all the limitations of claim 1 and further discloses wherein the logic device is further configured to: receive image data associated with a scene [par. 17]; detect, based on the image data, an object in the scene [par. 6 – object recognition and tracking, see also par. 14]; and generate the data in response to detecting the object [par. 14 – ref. to display image which requires the receiver to generate display data]; and the light emitting device is configured to emit the light signal at the object [FIG. 1, pars. 59-60].
With respect to claim 3, Njolstad, in view of Ratias, disclose all the limitations of claim 2 and further discloses wherein the vehicle is configured to move between the object and a wearer of the wearable apparatus prior to emitting the light signal [par. 21 – noting that movement is a relative and movement of external object(s) with respect to the vehicle has the same effect as the movement of the vehicle with respect to external object(s)].
With respect to claim 4, Njolstad, in view of Ratias, disclose all the limitations of claim 1 and further discloses wherein the shutter device is configured to: receive image data associated with a scene [par. 14] that encompasses the light signal [par. 14 – ref. to display image which requires the wearable display glasses (see pars. 3, 88, FIG. 18) to receive light signal] and a background [par. 14 – scene is made up of objects (see par. 14) and background]; and process image data associated with the background according to the synchronization [par. 88].
With respect to claim 5, Njolstad, in view of Ratias, disclose all the limitations of claim 1 and further discloses wherein the shutter device comprises a display device [FIG. 18, display glasses 23] configured to display image data associated with a scene to a wearer of the wearable apparatus [par. 88].
With respect to claim 6, Njolstad, in view of Ratias, disclose all the limitations of claim 1 and further discloses wherein the wearable apparatus [FIG. 18, display glasses 23] further comprises an imaging device configured to capture the image data [par. 88].
With respect to claim 7, Njolstad, in view of Ratias, disclose all the limitations of claim 1 and further discloses wherein the wearable apparatus further comprises an imaging device configured to capture the image data [FIG. 18, 3D display glasses 23 synchronously block right-view image when a left-view image is displayed and vice versa, par. 88 – see also Ratias, par. 451 – ref. to making of image or certain information].
With respect to claim 8, Njolstad, in view of Ratias, disclose all the limitations of claim 1 and further discloses wherein the shutter device is configured to process the light signal by filtering the light signal [par. 82].
With respect to claim 10, Njolstad, in view of Ratias, disclose all the limitations of claim 1 and further discloses wherein the data indicates a time associated with emission of a pulse of the light signal by the light emitting device, a time duration between emissions of temporally adjacent pulses of the light signal, and/or an intensity of the pulse of the light signal [sub-pars. 275-276, 278, 280 (sub-pars. under par. 240)].
With respect to claim 12, Njolstad, in view of Ratias, disclose all the limitations of claim 1. Furthermore, Ratias discloses wherein the vehicle comprises an unmanned aerial vehicle, and wherein the light signal comprises an infrared signal or a visible-light signal [pars. 311-312]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claims 13-18, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 1-2, 12 and 7-8, respectively. Therefore, claims 13-18 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-2, 12 and 7-8, respectively.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Njolstad in view of Ratias, as applied to claim 1, and further in view of Choi et al., US 2012/0050233 A1 (Choi)
With respect to claim 9, Njolstad, in view of Ratias, disclose all the limitations of claim 1. But Njolstad and Ratias, alone or in combination, do not explicitly disclose wherein the filtering comprises reducing a brightness of the light signal, and wherein the shutter device comprises a mechanical shutter or an optical coating. However, Choi discloses wherein the filtering comprises reducing a brightness of the light signal, and wherein the shutter device comprises a mechanical shutter or an optical coating [par. 51]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Njolstad and Ratias with Choi with the motivation to devise a method for driving a LED display at a low driving frequency [abstract].
With respect to claim 19, the claim is drawn to a method that perform a series of steps that are commensurate in scope with those of combination of claims 9 and 10. Therefore, the claim is rejected for the same reasons of obviousness as noted in the above rejection of claim 9.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Njolstad in view of Ratias, as applied to claim 1, and further in view of Stout et al., US 10,542,221 B2 (Stout). With respect to claim 20, Njolstad, in view of Ratias, disclose all the limitations of claim 13. But Njolstad and Ratias, alone or in combination, do not explicitly disclose wherein the light emitting device comprises a strobe light, and wherein the light signal comprises flashes of light. However, Stout discloses wherein the light emitting device comprises a strobe light, and wherein the light signal comprises flashes of light [col. 12, lines 7-21]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Njolstad and Ratias with Stout with the motivation to devise a method for light-based communication using an image capture device using global shutter image capture process [abstract].

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 11, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations:
“wherein the light emitting device comprises a strobe light configured to transmit flashes of light, and wherein the data indicates a time interval between flashes of the light signal, a time duration of a flash of the light signal, and/or an intensity of the flash of the light signal.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Rains et al., US 2017/0373752 A1, discloses system and method using a gated retro-reflector for light uplink communication.
Engellen et al., US 2019/0215654 A1, discloses a method for locating a mobile device in a group of mobile devices.
Price et al., US 2018/0130209 A1, discloses interference mitigation via adaptive depth imaging
Cichonski, US 2018/0063522 A1, discloses system and system for paring shutter glasses with a remote control unit.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485